DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6/4/2020.
Claims 1-14 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/4/2020; 8/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink (see page 19, lines 25-26) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 7 recites “manipulations skills.” This should read “manipulation
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The device is interpreted to be the control unit described in [0036]. A control unit is known in the art as a processor and memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 6-7, claim 6 recites “wherein the TP-HSMM is determined by cascading manipulations skills.” The specification merely repeats the claim language in [0017] but does not describe what cascading is or how it is used to determine the TP-HSMM. Merely repeating claim language in the specification does not show possession of the invention. Due to the lack of description of what cascading is, for examination purposes its interpreted to be any sort of ordering or sequencing. Dependent claim 7 is also rejected because it does not resolve the deficiencies of claim 6.
Regarding Claims 11-12, claim 11 recites “cascading the TP-HSMMs of consecutive manipulation skills.” The specification merely repeats the claim language in [0023] and [0078] but does not describe what cascading is or how it is used to determine the complete model. Merely repeating claim language in the specification does not show possession of the invention. Due to the lack of description of what cascading is, for examination purposes its interpreted to be any sort of ordering or sequencing. Dependent claim 12 is also rejected because it does not resolve the deficiencies of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martínez (NPL: Active Learning of Manipulation Sequences) in view of Savarimuthu (NPL: Teaching a Robot the Semantics of Assembly Tasks).

Regarding Claim 1,
Martínez teaches
A computer-implemented method for planning a manipulation task of a robot, comprising the following steps (“We describe a system allowing a robot to learn goal-directed manipulation sequences such as steps of an assembly task.” Abstract): 
learning a number of manipulation skills and (“The decision maker starts with no prior knowledge about the actions that can be executed and has to learn them in order to complete the tasks assigned to it. It can request help from a teacher, who then demonstrates a suitable action for the current state.” See section IV. A. Learning and execution on page 5673)
generating a symbolic abstraction of each of the manipulation skills (“Observed actions give rise to a continuous sensory stream, which has to be translated into a symbolic form suitable for the Decision Maker.” See section III. From Signals to Symbols on page 5672); 
determining a concatenated sequence of manipulation skills selected from the number of learned manipulation skills based on their symbolic abstractions so that a (“The Decision Maker receives experiences in the form of recognized manipulations (Sec. III-B), plus additional state information received directly from the VR system (Sec. V). It produces plans in terms of action sequences, which are used in two distinct modes of operation that differ in the use of these functions and in the roles of the human user: • Learning and execution: The DM has to complete the tasks it is assigned, starting with no prior knowledge about the scenario. It has to request demonstrations, learn the model and plan action sequences until it completes the tasks” See section IV. The Decision Maker on page 5673); 
and executing the sequence of manipulation skills (“Once in a known state, it plans using a MDP with the known parts of the model, and if a plan is found it executes it (exploitation).” See section IV. A. 2) REX-D on page 5674).

Martínez does not explicitly teach
a given goal specification indicating a given complex manipulation task is satisfied
However, Savarimuthu teaches
“A state is represented by a set of predicates that permits describing the different objects that the robot will work with. Each predicate defines a relation between two objects or a specific feature of one object. The state space consists of the following set of predicates. … These predicates are also used to define the goal that the robot is expected to achieve. An example of a state used to describe the scenario is shown in Fig. 9. Given both state and goal, the planner will select the best planning operators to solve the task.” See section V. C. Association of Planning Operators to SECs on page 679.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Martínez to further include the teachings of Savarimuthu so that tasks can be planned in a goal-oriented manner (See section V. C. Association of Planning Operators to SECs on page 679).

Regarding Claim 13,
Martínez teaches
A device for planning a manipulation task of a robot, the device being configured to (“We describe a system allowing a robot to learn goal-directed manipulation sequences such as steps of an assembly task.” Abstract): 
learn a number of manipulation skills (“The decision maker starts with no prior knowledge about the actions that can be executed and has to learn them in order to complete the tasks assigned to it. It can request help from a teacher, who then demonstrates a suitable action for the current state.” See section IV. A. Learning and execution on page 5673), 
wherein a symbolic abstraction of each of the manipulation skills is generated (“Observed actions give rise to a continuous sensory stream, which has to be translated into a symbolic form suitable for the Decision Maker.” See section III. From Signals to Symbols on page 5672); 
determine a concatenated sequence of manipulation skills selected from the number of learned manipulation skills based on their symbolic abstractions so that a (“The Decision Maker receives experiences in the form of recognized manipulations (Sec. III-B), plus additional state information received directly from the VR system (Sec. V). It produces plans in terms of action sequences, which are used in two distinct modes of operation that differ in the use of these functions and in the roles of the human user: • Learning and execution: The DM has to complete the tasks it is assigned, starting with no prior knowledge about the scenario. It has to request demonstrations, learn the model and plan action sequences until it completes the tasks” See section IV. The Decision Maker on page 5673); 
and instruct execution of the sequence of manipulation skills (“Once in a known state, it plans using a MDP with the known parts of the model, and if a plan is found it executes it (exploitation).” See section IV. A. 2) REX-D on page 5674).

Martínez does not explicitly teach
a given goal specification indicating a given complex manipulation task is satisfied
However, Savarimuthu teaches
“A state is represented by a set of predicates that permits describing the different objects that the robot will work with. Each predicate defines a relation between two objects or a specific feature of one object. The state space consists of the following set of predicates. … These predicates are also used to define the goal that the robot is expected to achieve. An example of a state used to describe the scenario is shown in Fig. 9. Given both state and goal, the planner will select the best planning operators to solve the task.” See section V. C. Association of Planning Operators to SECs on page 679.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Martínez to further include the teachings of Savarimuthu so that tasks can be planned in a goal-oriented manner (See section V. C. Association of Planning Operators to SECs on page 679).

Regarding Claim 14,
Martínez teaches
A non-transitory machine-readable storage medium on which is stored a computer program including a routine of set instructions for planning a manipulation task of a robot, the computer program, when executed by a computer, causing the computer to perform the following steps (“We describe a system allowing a robot to learn goal-directed manipulation sequences such as steps of an assembly task.” Abstract):
learning a number of manipulation skills and (“The decision maker starts with no prior knowledge about the actions that can be executed and has to learn them in order to complete the tasks assigned to it. It can request help from a teacher, who then demonstrates a suitable action for the current state.” See section IV. A. Learning and execution on page 5673)
generating a symbolic abstraction of each of the manipulation skills (“Observed actions give rise to a continuous sensory stream, which has to be translated into a symbolic form suitable for the Decision Maker.” See section III. From Signals to Symbols on page 5672); 
determining a concatenated sequence of manipulation skills selected from the number of learned manipulation skills based on their symbolic abstractions so that a (“The Decision Maker receives experiences in the form of recognized manipulations (Sec. III-B), plus additional state information received directly from the VR system (Sec. V). It produces plans in terms of action sequences, which are used in two distinct modes of operation that differ in the use of these functions and in the roles of the human user: • Learning and execution: The DM has to complete the tasks it is assigned, starting with no prior knowledge about the scenario. It has to request demonstrations, learn the model and plan action sequences until it completes the tasks” See section IV. The Decision Maker on page 5673); 
and executing the sequence of manipulation skills (“Once in a known state, it plans using a MDP with the known parts of the model, and if a plan is found it executes it (exploitation).” See section IV. A. 2) REX-D on page 5674).

Martínez does not explicitly teach
a given goal specification indicating a given complex manipulation task is satisfied
However, Savarimuthu teaches
“A state is represented by a set of predicates that permits describing the different objects that the robot will work with. Each predicate defines a relation between two objects or a specific feature of one object. The state space consists of the following set of predicates. … These predicates are also used to define the goal that the robot is expected to achieve. An example of a state used to describe the scenario is shown in Fig. 9. Given both state and goal, the planner will select the best planning operators to solve the task.” See section V. C. Association of Planning Operators to SECs on page 679.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Martínez to further include the teachings of Savarimuthu so that tasks can be planned in a goal-oriented manner (See section V. C. Association of Planning Operators to SECs on page 679).

Claims 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martínez (NPL: Active Learning of Manipulation Sequences) in view of Savarimuthu (NPL: Teaching a Robot the Semantics of Assembly Tasks) and Havoutis (NPL: Supervisory teleoperation with online learning and optimal control).

Regarding Claim 2,
Modified Martínez teaches
The method according to claim 1, 
Martínez further teaches
and the symbolic abstraction of each of the manipulation skills is generated (“Observed actions give rise to a continuous sensory stream, which has to be translated into a symbolic form suitable for the Decision Maker.” See section III. From Signals to Symbols on page 5672).

Martínez does not explicitly teach
wherein the learning of the number of manipulation skills is performed in that a plurality of manipulation trajectories for each of the manipulation skills is demonstrated and recorded, 
a task parametrized Hidden Semi-Markov model (TP-HSMM) is determined depending on the plurality of manipulation trajectories for each of the manipulation skills 
However, Havoutis teaches
	wherein the learning of the number of manipulation skills is performed in that a plurality of manipulation trajectories for each of the manipulation skills is demonstrated and recorded (“The contributions of this paper are: (i) a method for online, incremental learning of tasks from demonstrations in a probabilistic, non-parametric manner” See section I. Introduction on page 1534; “The task is to reach the “U” shape, drawn in Fig. 2(a) at the bottom right corners of both the local and remote sides. The operator uses a mouse cursor to interact with the local side and provide motion demonstrations … We begin by learning the task in the local side, where the operator demonstrates a number of motions that are encoded online. … Note that the 3 demonstrations resulted in 3 paths as shown by the graph connectivity.” See at least section IV. Planar Example on page 1537)
a task parametrized Hidden Semi-Markov model (TP-HSMM) is determined depending on the plurality of manipulation trajectories for each of the manipulation skills (“In this paper, we are interested in incrementally building such models from demonstrated motions as task-parametrized hidden semi-Markov models (TP-HSMM)” See section I. Introduction on page 1534)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Havoutis so that the robot can autonomously perform desired tasks with changing task parametrizations (“Our model can natively handle changing task parametrizations and is trained online and incrementally from demonstration data.” See at least section III. Approach on page 1535).

Regarding Claim 9,
Modified Martínez teaches
The method according to claim 2, 
Martínez does not explicitly teach
wherein the determining of the concatenated sequence of manipulation skills includes an optimization process with a goal of minimizing a total length of a trajectory.
However, Savarimuthu teaches
	“the decision maker computes the plan with the expected shortest distance to reach the goal” See section VII. B. Decision Maker on page 685.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Savarimuthu to generate an efficient robot motion that reaches the goal (“the DM can complete efficiently the task.” See section VI. B. Learning on the Planning Level on col. 1, page 683.).

Regarding Claim 10,
Modified Martínez teaches
The method according to claim 9, 
Martínez does not explicitly teach
wherein the determining of the concatenated sequence of manipulation skills includes selectively reproducing one or more of the manipulation skills of the sequence of manipulation skills so as to maximize a probability of satisfying the given goal specification.
However, Savarimuthu teaches
“The first action in the planned sequence will be sent to the execution modules to be performed by the robot. Once an action has finished, the state is updated and the planner generates an updated action sequence from this new state. Therefore, if something unexpected happens after executing an action, the planner will adapt afterward and select actions that overcome the problem. Using a planner offers a lot of flexibility to the system, as different goals can be requested without further learning. The initial state of the robot may be also changed, allowing the robot to work in other similar tasks. The used planner is probabilistic and selects the action sequence that maximizes the probability of reaching the goal” See section VIII. A. Query From the Planning Level Utilizing SEC State Space Information on page 685),
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Savarimuthu to improve the chances the robot completes the goal (“The used planner is probabilistic and selects the action sequence that maximizes the probability of reaching the goal. Consequently, it will take into consideration all possible effects with their associated probabilities, avoiding possible dead-ends by taking safer actions.” See section VIII. A. Query From the Planning Level Utilizing SEC State Space Information on page 685)

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martínez (NPL: Active Learning of Manipulation Sequences) in view of Savarimuthu (NPL: Teaching a Robot the Semantics of Assembly Tasks), Havoutis (NPL: Supervisory teleoperation with online learning and optimal control), and Liang (NPL: A Framework for Robot Programming in Cobotic Environments: First user experiments).

Regarding Claim 3,
Modified Martínez teaches
The method according to claim 2,
Martínez does not explicitly teach
wherein the generating of the symbolic abstraction of the manipulations skills includes constructing a PDDL (Planning Domain Definition Language) model, wherein objects, initial state, and goal specification define a problem instance, and predicates and actions define a domain of a given manipulation, wherein the symbolic abstractions of the manipulations skills use a classical PDDL planning language.
However, Liang teaches
“The user first needs to construct a planning domain consisting of all atomic actions needed to achieve a goal in that domain. An action model is created by the user who provides a demonstration of a specific action, e.g. moving a red object from an initial position to a final position (moveObject(redObj,initPos,finPos)). Executing an action results in a change in the state of the world such as the changed position of the moved object. By observing these changes before and after the demonstration, the robot extracts preconditions (e.g. red object on initial position) and effects (e.g. red object on final position) to build a generalised action model, known as an operator. Table 1 compares the states from the demonstrated action to the generalized operator. The generalised operator is automatically translated into PDDL (see Program 1), allowing the creation of a PDDL planning domain, without the need for any programming knowledge. The user can validate the created operator, modify the proposed preconditions or effects, or provide another demonstration to refine model. This process is repeated for all atomic actions that are required to build the knowledge base for the complex task.” See section 3.1 Teaching Action Models on page 4; Also see table 1 in section 3.2 Planning and Execution on page 5.

    PNG
    media_image1.png
    188
    485
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Liang to provide non-experts the flexibility to teach the robot action models in a standard language that allows for automatic planning (“Classical planning algorithms use the Planning Domain Definition Language (PDDL)[7] as their standard encoding language to represent action models.  … Our work uses PbD techniques to provide non-expert users the flexibility to teach the robot action models in PDDL, and that are then used by automated planners to generate task plans” See at least section 2. Related Work on page 3).

Regarding Claim 4,
Modified Martínez teaches
The method according to claim 2,
Martínez teaches maximizing rewards (see section IV. A. Learning and execution on pages 5673-5674), but does not explicitly teach
where the determining of the concatenated sequence of manipulation skills is performed, such that a probability of achieving the given goal specification is maximized, 
wherein a PDDL (Planning Domain Definition Language) planning step is used to find a sequence of actions to fulfill the given goal specification, starting from a given initial state.
However, Savarimuthu teaches
where the determining of the concatenated sequence of manipulation skills is performed, such that a probability of achieving the given goal specification is maximized (“The used planner is probabilistic and selects the action sequence that maximizes the probability of reaching the goal” See section VIII. A. Query From the Planning Level Utilizing SEC State Space Information.),
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Savarimuthu to improve the chances the robot completes the goal (“The used planner is probabilistic and selects the action sequence that maximizes the probability of reaching the goal. Consequently, it will take into consideration all possible effects with their associated probabilities, avoiding possible dead-ends by taking safer actions.” See section VIII. A. Query From the Planning Level Utilizing SEC State Space Information on page 685)

Savarimuthu also does not explicitly teach
wherein a PDDL (Planning Domain Definition Language) planning step is used to find a sequence of actions to fulfill the given goal specification, starting from a given initial state.
However, Liang teaches
“Our work uses the policy derivation technique of plans, where the policy is represented as a sequence of actions leading from an initial state to a final goal state. … A planning problem is given by a set of atomic actions, a description of the state of the world, and some goal state. The planner generates a solution to this problem as an ordered sequence of actions, which guarantees the transition from the initial state to the goal state. … Our work uses PbD techniques to provide non-expert users the flexibility to teach the robot action models in PDDL, and that are then used by automated planners to generate task plans.” See section 2. Related Work on page 3.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez and Savarimuthu to further include the teachings of Liang to provide non-experts the flexibility to teach the robot action models in a standard language that allows for automatic planning (“Classical planning algorithms use the Planning Domain Definition Language (PDDL)[7] as their standard encoding language to represent action models.  … Our work uses PbD techniques to provide non-expert users the flexibility to teach the robot action models in PDDL, and that are then used by automated planners to generate task plans” See at least section 2. Related Work on page 3).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martínez (NPL: Active Learning of Manipulation Sequences) in view of Savarimuthu (NPL: Teaching a Robot the Semantics of Assembly Tasks), Havoutis (NPL: Supervisory teleoperation with online learning and optimal control), and Moon (NPL: The Expectation-Maximization Algorithm).

Regarding Claim 5,
Modified Martínez teaches
The method according to claim 2, 
Martínez does not explicitly teach
where a transition probability between states of the TP-HSMM are determined using Expectation-Maximization.
Havoutis teaches the TP-HSMM (See citation in claim 2 rejection), but not necessarily the Expectation-Maximization
However, Moon teaches
“The parameter estimation problem for an HMM is this: given a sequence of observations … determine the parameter which maximizes the likelihood function. … That is, determine the initial state probabilities and the transition probabilities, as well as any parameters of the density functions which maximize the likelihood function (23). From the complicated structure of (23), it is clear that this is a complicated maximization problem. The EM algorithm, however, provides the power necessary to compute without difficulty” See HMM section on page 56
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Moon to simplify the process of computing transition probabilities (“That is, determine the initial state probabilities and the transition probabilities, as well as any parameters of the density functions which maximize the likelihood function (23). From the complicated structure of (23), it is clear that this is a complicated maximization problem. The EM algorithm, however, provides the power necessary to compute without difficulty” See HMM section on page 56).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martínez (NPL: Active Learning of Manipulation Sequences) in view of Savarimuthu (NPL: Teaching a Robot the Semantics of Assembly Tasks), Havoutis (NPL: Supervisory teleoperation with online learning and optimal control), Hayes (NPL: Autonomously Constructing Hierarchical Task Networks for Planning and Human-Robot Collaboration), and Hundtofte (NPL: Building a Task Language for Segmentation and Recognition of User Input to Cooperative Manipulation Systems).

Regarding Claim 6,
Modified Martínez teaches
The method according to claim 2,
Martínez does not explicitly teach
wherein the TP-HSMM is determined by cascading manipulations skills, 
wherein a Viterbi algorithm is used to retrieve a sequence of states from the TP-HSMM based on the determined concatenated sequence of manipulation skills.
Havoutis teaches the TP-HSMM (See citation in claim 2 rejection), but not necessarily the cascading and Viterbi algorithm
However, Hayes teaches
	Cascading to determine a HMM (“In this section we introduce the Clique/Chain Hierarchical Task Network (CC-HTN), a novel HTN based on subtask ordering constraints” see section III. D. CC-HTN Generation on page 5472; “we create hierarchical Hidden Markov Models that we assemble from CC-HTNs” see section IV. A. State Estimation on page 5474; Examiner Interpretation: Its interpreted that CC-HTN is a cascading of manipulation skills because it constrains the order of tasks.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Hayes to simplify the process of automated task planning (“The primary comptuational advantage of our approach is derived from the simplified structure afforded by encoding child ordering constraints within parent vertices. In particular for clique substructures, this reduces the number of edges required to represent subgoal relationships from being polynomial in the number of involved subgoals. … Having a hierarchical task representation allows for state estimation at multiple resolutions. In the case of assembling an IKEA chair, a predicted internal node of the hierarchical structure may represent the goal of “attach rear left leg to chair”, encompassing all of its child primitives, providing broader context than merely identifying an agent attempting to “get wooden peg”. Being able to identify higher level goals provides essential context when providing assistance or planning one’s own actions.” See at least section IV. 2) Results on page 5475).

Hayes also does not explicitly teach
	The use of the Viterbi algorithm.
However, Hundtofte teaches
	Using a Viterbi algorithm to retrieve a sequence of states from a Hidden Markov Model based on the determined concatenated sequence of manipulation skills (“The Hidden Markov Model Toolkit (HTK) [12] was used to provide initialization of HMMs, Baum-Welch re-estimation, and later to perform Viterbi segmentation. Accuracy of the segmentation was measured in two different ways: sample accuracy and sequence accuracy. Sample accuracy is the percentage of samples in the output that share the same label as the user-assigned label. Sequence accuracy measures whether the sequence of high-level labels output from the system are the same as user-labels without insertion or deletion. Sequence accuracy is a more linguistic measure of accuracy, as it focuses on whether the correct states have been recognized in the right order, rather than whether the HMM is occupying the “correct” state at any given time. The system was also used to perform alignment: i.e., given a correctly ordered sequence of labels, find the best alignment of the state boundaries (in which case only sample accuracy would be of interest, as sequence accuracy would be 100%). In the case of alignment, a linearly ordered sequence of gestemes was given to the Viterbi algorithm, rather than the fully connected network used for segmentation” See section 3.2 HMM training and system design on page 4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez and Hayes to further include the teachings of Hundtofte to retrieve a more accurate sequence of states in an automated manner (see section 4. Results and Discussion on pages 4-5).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martínez (NPL: Active Learning of Manipulation Sequences) in view of Savarimuthu (NPL: Teaching a Robot the Semantics of Assembly Tasks), Havoutis (NPL: Supervisory teleoperation with online learning and optimal control), Hayes (NPL: Autonomously Constructing Hierarchical Task Networks for Planning and Human-Robot Collaboration), Hundtofte (NPL: Building a Task Language for Segmentation and Recognition of User Input to Cooperative Manipulation Systems), and Moon (NPL: The Expectation-Maximization Algorithm).

Regarding Claim 7,
Modified Martínez teaches
The method according to claim 6, 
Martínez does not explicitly teach
wherein parameters of the TP-HSMM are learned through a classical Expectation-Maximization algorithm.
Havoutis teaches the TP-HSMM (See citation in claim 2 rejection), but not necessarily the Expectation-Maximization
However, Moon teaches
“The parameter estimation problem for an HMM is this: given a sequence of observations … determine the parameter which maximizes the likelihood function. … That is, determine the initial state probabilities and the transition probabilities, as well as any parameters of the density functions which maximize the likelihood function (23). From the complicated structure of (23), it is clear that this is a complicated maximization problem. The EM algorithm, however, provides the power necessary to compute without difficulty” See HMM section on page 56
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Moon to simplify the process of computing transition probabilities (“That is, determine the initial state probabilities and the transition probabilities, as well as any parameters of the density functions which maximize the likelihood function (23). From the complicated structure of (23), it is clear that this is a complicated maximization problem. The EM algorithm, however, provides the power necessary to compute without difficulty” See HMM section on page 56).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martínez (NPL: Active Learning of Manipulation Sequences) in view of Savarimuthu (NPL: Teaching a Robot the Semantics of Assembly Tasks), Havoutis (NPL: Supervisory teleoperation with online learning and optimal control), and Zeestraten (NPL: Variable Duration Movement Encoding with Minimal Intervention Control).

Regarding Claim 8,
Modified Martínez teaches
The method according to claim 2, 
Martínez does not explicitly teach
wherein the symbolic abstractions of the demonstrated manipulation skills are determined by mapping low-variance geometric relations of segments of manipulation trajectories into a set of predicates.
However, Zeestraten teaches
	See at least figures 1 and 4
 
    PNG
    media_image2.png
    185
    330
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    185
    346
    media_image3.png
    Greyscale
; “A difficulty we encountered with the proposed model is scarcity of the data available to estimate the duration model of the HSMM. Given that each transition, for discrete movements, is only visited once per demonstration, each demonstration represents only one datapoint to train the duration model. As a result, outliers have a large effect on the variance and the mean of the duration. This can be toned down by introducing a prior in the form of a minimum variation. The encoding of position and velocity does not suffer from this drawback because each demonstration provides several datapoints to estimate them.” See section V. Discussion on page 7.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Martínez to further include the teachings of Zeestraten to reduce the effect of outlier trajectory demonstrations (“outliers have a large effect on the variance and the mean of the duration. This can be toned down by introducing a prior in the form of a minimum variation.” See section V. Discussion on page 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paxton (IDS: Do What I Want, Not What I Did: Imitation of Skills by Planning Sequences of Actions*) is pertinent because it discusses learning from demonstration, PDDL, and planning a task sequence to reach a goal state.
Paxton (NPL: Towards Robot Task Planning From Probabilistic Models of Human Skills) is pertinent because it discusses learning from demonstration, PDDL, and planning a task sequence.
James (US 20210205988 A1) is pertinent because it discusses teaching a plurality of robot tasks with a plurality of trajectory demonstrations that correspond to a robot task.
Noda (US 20100318479 A1) is pertinent because it discusses learning from observation, symbols representing actions, and a HMM.
Squire (HMM-Based Concept Learning for a Mobile Robot) is pertinent because it discusses cascading HMMs for a mobile robot.

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the dependent claims 11-12 since they do not describe cascading of models as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 11-12 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664